UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 01-6934



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

           versus


TAMARA   LLAMAS, a/k/a Tamara Deyton,        a/k/a
Tamara   Mullins, a/k/a Tamara Smith,        a/k/a
Tammy,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CR-97-63-H, CA-00-254-7-H)


Submitted:   October 4, 2001                 Decided:   October 11, 2001


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tamara Llamas, Appellant Pro Se. Robert Edward Skiver, Assistant
United States Attorney, J. Frank Bradsher, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tamara Llamas seeks to appeal the district court’s order de-

nying her motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001).

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court.   United States v. Llamas, Nos. CR-97-63-H; CA-00-

254-7-H (E.D.N.C. filed Apr. 5, 2001; entered Apr. 9, 2001).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                 2